NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                       Appellee         :
                                        :
                  v.                    :
                                        :
AQUILLA D. LAURY,                       :
                                        :
                       Appellant        :    No. 1255 MDA 2015

        Appeal from the Judgment of Sentence entered July 9, 2015,
            in the Court of Common Pleas of Lycoming County,
             Criminal Division at No. CP-41-CR-0001155-2014

BEFORE: STABILE, PLATT,* and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED AUGUST 26, 2016

      I join the Majority’s holding that Laury failed to raise a substantial

question for our review. I write separately to express my disquiet about the

nearly unfettered discretion given to trial courts in imposing consecutive or

concurrent sentences.

      “The imposition of consecutive as opposed to concurrent sentences is

solely within the discretion of the trial court, and does not in and of itself

even rise to the level of a substantial question.”       Commonwealth v.

Johnson, 873 A.2d 704, 709 at n.2 (Pa. Super. 2005).

      The rationale behind such broad discretion and the
      concomitantly deferential standard of appellate review is that the
      sentencing court is “in the best position to determine the proper
      penalty for a particular offense based upon an evaluation of the
      individual circumstances before it.” Commonwealth v. Ward,
      524 Pa. 48, 568 A.2d 1242, 1243 (1990); see also
      Commonwealth v. Jones, 418 Pa.Super. 93, 613 A.2d 587,
      591 (1992) (en banc ) (offering that the sentencing court is in a

*Retired Senior Judge assigned to the Superior Court.
J-S39011-16


      superior position to “view the defendant's character, displays of
      remorse, defiance or indifference and the overall effect and
      nature of the crime.”). Simply stated, the sentencing court
      sentences flesh-and-blood defendants and the nuances of
      sentencing decisions are difficult to gauge from the cold
      transcript used upon appellate review. Moreover, the sentencing
      court enjoys an institutional advantage to appellate review,
      bringing to its decisions an expertise, experience, and judgment
      that should not be lightly disturbed.

Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007).

      As cited by the learned Majority, “the imposition of consecutive, rather

than concurrent, sentences may raise a substantial question in only the

most extreme circumstances, such as where the aggregate sentence is

unduly harsh, considering the nature of the crimes and the length of

imprisonment.”    Commonwealth v. Lamonda, 52 A.3d 365, 372 (Pa.

Super. 2012) (en banc), appeal denied, 75 A.3d 1281 (Pa. 2013) (emphasis

added).

      I am mindful of these principles; however, as is so often the case,

inconsistent application of the sentencing factors and limited appellate

review results in similarly situated defendants being treated disparately with

no recourse.     I believe this is a situation our jurisprudence cannot

countenance. Accordingly, I respectfully concur.